Judgment unanimously affirmed. Memorandum: The facts established at trial were more than sufficient to permit an inference that defendant intended to participate in the robbery. Moreover, since the jury initially returned inconsistent verdicts which would have resulted in dismissing the count upon which defendant was found guilty (People v Gibson, 65 AD2d 235, cert den 444 US 861), the court correctly resubmitted the matter to the jury (CPL 310.50, subd 2). (Appeal from judgment of Supreme Court, Erie County, Flynn, J. — robbery, second degree). Present — Hancock, Jr., J. P., Doerr, Boomer, Green and Moule, JJ.